Citation Nr: 0318407	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk 


REMAND 

The veteran served on active duty from February 1978 to June 1979.

This matter is before the Board of Veterans' Appeals on appeal of a 
September 2001 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

VA has a duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
record shows that, in July 2000, while in a VA domiciliary program, the 
veteran responded affirmatively to a screening PTSD questionnaire and he 
was scheduled to be seen in the mental health clinic.  In his notice of 
disagreement and in his substantive appeal, he referred to past and ongoing 
VA treatment.  

In view of the foregoing, this matter is remand for the following action: 

1.  Obtain VA medical records from the Danville, 
Illinois VAMC from 1980 to 1986 and from the Little 
Rock, Arkansas VAMC from July 2001. 

2.  If an in-service stressor is identified in the 
additional VA medical records, then develop for 
credible supporting evidence that the claimed in-
service stressor occurred.  If there is credible 
supporting evidence of the in-service stressor, then 
schedule the veteran for a VA examination by a 
psychiatrist to determine whether the veteran has PTSD 
related to the verified in-service stressor.  If an 
examination is warranted, it should include 
psychological testing, including the PTSD subscales.  
Also, if an examination is warranted, the claim's file 
must be made available for review by the examiner.  

3.  After the development requested above has been 
completed, adjudicate the claim, reviewing all the 
evidence of record.  If the determination remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of the case, 
summarizing the law and evidence not previously covered 
in the statement of the case. 

The veteran has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




